Exhibit Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-12 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Exchange Act File Number of Subject Company: 001-32331 AlphaNatural Resources and FoundationCoal Holdings Announce Merger Plan; Will Create One of America’s Largest Coal Producers · All-stock transaction valued at $2.0 billion · 2008 pro forma revenues of $4.2 billion · One of the strongest balance sheets and credit profiles in the industry ABINGDON, VA andLINTHICUM HEIGHTS, MD, May 12, 2009 – Alpha Natural Resources, Inc. (NYSE:ANR) and Foundation Coal Holdings, Inc. (NYSE:FCL) announced today that they have signed a definitive agreement under which the two companies will merge in an all-stock transaction, creating one of America’s foremost coal producers. The combined company will be the third-largest coal producer in the U.S., with 2008 pro forma revenues of $4.2 billion. Alpha and Foundation together operate 59 coal mines and 14 preparation plants and in combination will have one of the mostexpansive geographic footprints in the industry, reserves of more than 2.3 billion tons of coal, and an attractive growth profile.The combined company’s scale of operations, diverse revenue stream, free cash flow generation capability and management depth will provide a platform to compete successfully in today’s market environment and capitalize on the projected future growth in coal demand. Alphais a leading Eastern coal producer and the nation’s largest supplier of metallurgical coal to the steel industry, operating 50 mines and 10 coal preparation plants in four states. Foundationis a diversified producer of thermal coal used by electric utilities, with 9 active mines, 4 preparation plants and coal reserves in Northern Appalachia, the Powder River Basin and Central Appalachia as well as reserves in the Illinois Basin. The combined company would have an equity market capitalization of $3.5 billion and enterprise value of $4.0 billion as of today’s announcement. Terms of the Transaction Under the terms of the definitive merger agreement, Foundation stockholders will receive 1.084 shares of the new company for each share of Foundation, and each share of Alpha will automatically become one share of the combined company. Based on the closing price of Alpha on May 8, 2009, consideration received by Foundation stockholders was valued at $32.73 per share. This will result in Foundation stockholders owning approximately 41 percent and Alpha stockholders owning approximately 59 percent of the new company on a fully diluted basis. The exchange ratio is calculated as a 37 percent premium over the 5-day average closing price of Foundation shares ending May 8, 2009, relative to the 5-day average closing price of Alpha shares during the same period. Statements of the Merging Parties “We’re creating a true U.S. leader in the energy sector with balance, size and scale,” said Michael Quillen, chairman and CEO of Alpha. “Combining our resources and experience puts us in an excellent position to compete in both domestic and international coal markets, using a diverse array of production sources and marketing channels.This merger is a compelling proposition for Alphastockholders, who benefit from diversification in other coal-producing basins, from potential synergies that Foundation’s production sources may have with our coal blending and optimization business, and from combined reserve holdings nearly four times the size of what we hold today.” Kevin Crutchfield, Alpha’s president, said, “It’s particularly gratifyingto execute on our previously stated intention to pursue transformational growth opportunities. I could not be more pleased with our merger partner, and I look forward not only to bringing our two organizations togetherthrough a seamless integration process, but also to pursuing additional growth opportunities.” James Roberts, chairman and CEO of Foundation, commented: “Today’s announcement is exciting and rewarding for our stockholders and our employees. Foundation stockholders not only receive a significant premium, but they also gain an opportunity to participate in the upside potential of a diversified company that possesses the scale and asset quality to successfully compete in today’s challenging market environment and on an expanded global stage.With one of the industry’s strongest balance sheets and credit profiles, our new company will be well situated to invest in our future growth, which presents additional prospects for our stockholders and our employees.We look forward to working with Alpha to realize the manyanticipated benefits of this combination.” Transaction Details The all-stock transaction is valued at approximately $2.0 billion. The aggregate consideration comprises approximately 50 million new shares of the new company’s common stock and the assumption of approximately $530 million of Foundation net debt. In connection with the transaction, Alpha will use cash on hand to repay its existing senior secured credit facility (consisting of a $375 million revolving credit facility, under which there were no borrowings as of March 31, 2009, and a term loan facility, under which there were $233 million in borrowings as of March 31, 2009), preserve its 2.375% convertible senior notes, and seek to upsize its $85 million accounts receivable securitization facility.Also in connection with the transaction, Foundation’s $298 million 7.25% senior notes and its senior secured credit facility (consisting of a $500 million revolving credit facility, under which there were no borrowings as of March 31, 2009, and a Term Loan A, under which there were $302 million in borrowings as of March 31, 2009) will remain outstanding. Alpha and Foundation have agreed to seek amendments to Foundation’s existing credit agreements and bond indentures; however, consummation of the merger is not conditioned on such amendments being obtained or subject to any other financing contingency. The combined company will have one of the strongest balance sheets and credit profiles in the U.S. coal industry. Assuming the successful amendment of Foundation’s existing bank credit agreement, pro forma fiscal year 2008 leverage is expected to be 1.4 x earnings before interest, taxes, depreciation, depletion and amortization (EBITDA). Total liquidity (including cash, cash equivalents and undrawn capacity under the revolving credit facility and accounts receivable securitization facility) is expected to be approximately $750 million. The combined company expects to generate substantial free cash flow in 2009 and 2010, which will facilitate debt reduction and support future growth initiatives. The combined company expects to realize approximately $45 million in annual revenue and cost savings through administrative, sales and operating synergies beginning in 2010. The transaction, based on management’s current outlook for the pro forma company in 2010, is expected to be accretive to both adjusted diluted earnings per share and cash flow earnings per share in 2010. Corporate Structure and Management Upon completion of the merger, Michael Quillen, currently Alpha’s chairman and CEO, will become chairman of the combined company.Kevin Crutchfield, currently Alpha’s president, will become chief executive officer of the combined company, and Kurt Kost, Foundation’s president and chief operating officer, will becomepresident of the combined company. Upon completion of the merger, James Roberts, Foundation’s chairman and CEO, will become a member of the combined company’s board of directors, which will consist of sixdirectorsfromAlpha and fourdirectorsfromFoundation. The combined company will retain the Alpha name and will be headquartered in Abingdon, Va. The new company will continue to trade on the New York Stock Exchange under Alpha’s current ticker symbol ANR. Approvals and Closing of the Transaction The boards of directors of Alpha and Foundation have each unanimously approved the terms of the definitive merger agreement and have recommended that their stockholders approve the transaction.The merger is subject to the approval of each company’s stockholders and other customary closing conditions including regulatory approvals. The transaction is expected to be completed later this year. Alpha is being advised by Citi and its legal counsel is Cleary Gottlieb Steen & Hamilton LLP. Foundation is being advised by Barclays Capital Inc. and its legal counsel is Skadden, Arps, Slate, Meagher & Flom LLP. About Alpha Alpha is a leading supplier of high-quality Appalachian coal to the steel industry, electric utilities and other industries. Approximately 88 percent of the company's reserve base is high Btu coal and 83 percent is low sulfur, qualities that are valued by electric utilities that use steam coal. Alpha is also the nation's largest supplier and exporter of metallurgical coal, a key ingredient in steel manufacturing. Alpha and its subsidiaries currently operate mining complexes in four states, consisting of 50 mines supplying 10 coal preparation and blending plants. Alpha and its subsidiaries employ more than 3,600 people. About Foundation Foundation Coal Holdings, Inc., through its affiliates, is a major U.S. coal producer operating mines and associated processing and loading facilities in Pennsylvania, West Virginia, and Wyoming. Through its subsidiaries Foundation Coal employs approximately 3,000 people and produces approximately 70 million tons of coal annually, largely for utilities generating electricity.
